Citation Nr: 0943848	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-25 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
foot disability to include bilateral pes planus and the 
residuals of an injury to the left foot.  

2.  Entitlement to service connection for a foot disability 
to include bilateral pes planus and the residuals of an 
injury to the left foot. 

3.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from July 1955 
to November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 and August 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  The former denied 
service connection for PTSD.  The later denied service 
connection for a left foot disorder.  

The Veteran has diagnoses of PTSD and depression.  Claims for 
service connection for PTSD may encompass claims for service 
connection for all diagnosed psychiatric disabilities.  
Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009). Accordingly, 
the Board has recharacterized that issue.

The issues involving service connection for a foot disability 
and a psychiatric disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral flat feet 
in November 1967.  The Veteran was notified of this decision 
in December 1967 but did not file an appeal.  The November 
1967 decision of the RO denying service connection is now 
final.  

2.  Medical evidence showing an acquired deformity of the 
Veteran's left foot, has been received since the November 
1967 RO decision.  


CONCLUSION OF LAW

Evidence received since the November 1967 rating decision is 
new and material, and the Veteran's claim for service 
connection for a foot disability is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's petition to reopen his claim for service 
connection for foot disabilities has been considered with 
respect to VA's duties to notify and assist.  Given the 
favorable outcome noted above, no conceivable prejudice to 
the Veteran could result from this decision.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2009).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service. 
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(2009).  

"The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto. Only such conditions as are 
recorded in examination reports are to be considered as 
noted."  38 C.F.R. § Sec. 3.304(b) (2009).

Establishing service connection for a disability requires the 
existence of a "current disability" and a relationship or 
connection between that disability and a disease or injury 
incurred in service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303; Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  Absent evidence of a current disease or injury, 
service connection cannot be granted.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).

The RO denied service connection for a flat feet in a 
November 1967 rating decision.  The Veteran was notified of 
this decision in a letter dated December 1967.  The veteran 
did not appeal the RO decision and it became final.  338 
C.F.R. § 19.104 (1967).  The reason for the denial of service 
connection was that the claimed flat foot disorder pre-
existed entry into active service and was not aggravated by 
active service.  In addition, no current foot disability was 
shown at the time of the 1967 rating decision.   

While a claimant must describe the nature of the disability 
for which he is seeking benefits, the identification of the 
benefit sought does not require any technical precision.  See 
Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  
Moreover, a "claimant may satisfy this requirement by 
referring to a body part or system that is disabled or by 
describing symptoms of the disability."  Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009).  Accordingly, the Veteran's 
claim for a left foot disability, accompanied by medical 
evidence of a current disability, raises the issue of service 
connection for flat feet, which then requires the Board to 
address the reopening of the prior final decision denying 
service connection.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The fact that the RO may have 
determined that new and material evidence was presented, and 
reopened the claim on that basis, is not binding on the 
Board's determination of the question of whether new and 
material evidence has been submitted.  The Board must address 
the issue initially itself. Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  For the purpose of determining whether a 
case should be reopened, the credibility of the evidence 
added to the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In March 2005, the Veteran submitted a claim for service 
connection for a "left foot condition."  This can be 
construed as a claim to reopen his claim for service 
connection for flat feet.  Current VA medical treatment 
records have been obtained.  They reveal assessments which 
include arthritis; the need for orthotics and arch supports; 
and acquired foot deformities.  

The evidence received subsequent to the November 1967 RO 
rating decision is new and material.  The VA medical records 
show current diagnoses of foot deformities which may be 
related to an alleged injury during active service or to the 
flat feet diagnosed during service.  The evidence of the VA 
treatment records is "new" as it did not exist at the time 
of the prior determination; it is also "material" in that 
it tends to substantiate that the claim for service 
connection.  

The evidence received subsequent to the November 1967 RO 
rating decision is "new and material" under the provisions 
of 38 C.F.R. § 3.156, and the reopening of the claim for 
service connection for a foot disability to include bilateral 
pes planus and the residuals of an injury to the left foot, 
is warranted.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a foot disability to include 
bilateral pes planus and the residuals of an injury to the 
left foot, is reopened; to this extent only the claim is 
allowed.  


REMAND

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).   The medical evidence is, in fact, inadequate and 
the Veteran has not been accorded VA Compensation and Pension 
examinations with respect to his claims for service 
connection for a psychiatric disorder and a foot disability.  
This must be done.  


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded the 
appropriate VA examination for foot 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of the disorders of both 
feet found to be present.  All necessary 
tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the report.  
The examiner should indicate the exact 
diagnosis of the Veteran's current foot 
disabilities.  Specifically, is a current 
diagnosis of pes planus, flat feet 
warranted?  

The examiner should review the Veteran's 
service treatment records with attention 
to the fact that the Veteran's feet were 
normal on entrance examination and he was 
evaluated as having third degree, 
symptomatic pes planus on separation 
examination.  After review of the 
evidence, the examiner should answer the 
following:

*	Is it at least as likely as not (50 
percent or greater probability) that 
the Veteran's pes planus was 
aggravated by his active military 
service? 

*	Is it at least as likely as not (50 
percent or greater probability) that 
any current foot disorder is the 
result of active service?  Note that 
the service treatment records do not 
indicate specific injury to the feet 
during service.  

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

2.  The veteran should be accorded a VA 
psychiatric examination with 
consideration of the criteria for PTSD.  
The report of examination should 
include a detailed account of all 
manifestations of psychiatric pathology 
found to be present.  If there are 
different psychiatric disorders, 
attempt to reconcile the diagnoses and 
specify which symptoms are associated 
with and which disorders are part of or 
caused by the service-connected 
disorder.  If certain symptomatology 
cannot be disassociated from one 
disorder or another, it should be 
specified.  All necessary special 
studies or tests including 
psychological testing are to be 
accomplished.  

The examiner is informed that:

Attempts to verify the non-combat 
stressors that the Veteran asserts 
happened during service when he was 
stationed overseas in Japan and Korea 
have been unsuccessful.  None of the 
stressors asserted by the Veteran have 
been verified.

The service treatment records reveal 
that the Veteran was evaluated as 
suffering from a personality disorder 
in 1955, prior to his overseas service.  

The examiner should review the evidence 
of record with attention to the service 
treatment records and indicate:

*	Is it at least as likely as not (50 
percent or greater probability) that 
any current psychiatric disorder 
manifested during service and was 
diagnosed as a personality disorder 
at that time?

*	Is it at least as likely as not (50 
percent or greater probability) that 
any current psychiatric disorder is 
related to the Veteran's active 
military service?  

Assign a numerical code under the Global 
Assessment of Functioning Scale (GAF).  It 
is imperative that the examiner include a 
definition of the numerical code assigned.  
Thurber v. Brown, 5 Vet. App. 119 (1993).  
The diagnosis should be in accordance with 
the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. 1994).  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide complete rationale 
for all conclusions reached.

3.  Following the above, readjudicate the 
Veteran's claims for service connection 
for a foot disability, to include 
bilateral pes planus and the residuals of 
an injury to the left foot; and a 
psychiatric disorder, to include PTSD.  
If any benefit on appeal remains denied, 
a Supplemental Statement of the Case 
should be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


